Luke, J..
The record and Uie bill of exceptions show that the motion for a new trial was overruled on January 31, 1931, and that the bill of exceptions was given to the judge on February 28, 1931. The bill of exceptions not having been handed the judge within twenty days after the date of the judgment complained of, this court has no jurisdiction of the case.

Writ of error dismissed.


Broyles, O. J., and Blood/ioortli, J., concur.

P. Z. Geer, for plaintiff in error. J. A. Drake, solicitor, contra.